COBB, Judge.
In the instant case, the evidence at trial failed to establish that the appellant, William Moening, who was charged with second degree grand theft, had stolen in excess of $20,000.00; rather, the evidence supported a conviction for the theft of *792some $16,800.00. Moreover, the trial court’s use of the grounds of “premeditation or calculation” for purposes of a departure sentence was improper since it is inherent in the crime of theft that a defendant intends — i.e., calculates and premeditates — to convert the property of another to his own use. See State v. Obojes, 604 So.2d 474 (Fla.1992).
Accordingly, the judgment and sentence of the trial court are reversed and this cause is remanded for entry of a judgment of guilt to a third degree felony and imposition of an appropriate sentence therefor.
REVERSED AND REMANDED.
W. SHARP and HARRIS, JJ., concur.